Citation Nr: 0423776	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for heart 
disease, to include coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 
INTRODUCTION

The appellant served on active duty from September 1958 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO essentially reopened and 
denied the previously denied claim for service connection for 
heart disease.  The appellant timely perfected an appeal of 
this determination to the Board.  In March 2004, the 
appellant testified before the undersigned Veterans Law Judge 
at a video-conference Board hearing.  Additionally, in March 
2004, the appellant submitted additional evidence.  As this 
evidence was accompanied by a waiver of initial RO 
consideration, the Board will consider this evidence in 
conjunction with this appeal.

The issue of service connection for heart disease, to include 
coronary artery disease, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The June 1964 rating decision, in which the RO denied 
service connection for heart disease, is final.  

2.  The evidence received since the June 1964 rating decision 
includes evidence that was not previously considered and 
which bears directly and substantially on the specific matter 
of whether the veteran has a heart disability, and; when 
considered alone or together with all of the evidence of 
record, it has significant effect upon the facts previously 
considered.




CONCLUSION OF LAW

The evidence received since the June 1964 rating decision 
that denied service connection for heart disease is new and 
material, and the claim for this benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); 38 C.F.R. §§ 3.104(a), 20.302(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 [hereinafter VCAA], and its implementing 
regulations are "potentially applicable to claims pending on 
the date of the VCAA's enactment."  See Holiday v. Principi, 
14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 (August 29, 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Notably, however, the regulations create an 
exception to the applicability rule with respect to VA 
assistance in cases of claims to reopen a finally decided 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In effect, this 
exception applies to any claim to reopen a finally 
adjudicated claim received on or after August 29, 2001.  Id.  
In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

Inasmuch as the appellant's request to reopen his claim was 
received in April 2001, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the appellant in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

In a June 1964 rating decision, the RO essentially denied 
service connection for heart disease.  The RO denied the 
appellant's claim because he failed to furnish evidence of a 
current disability for VA purposes.  The appellant was 
notified of the decision in June 1964.  The appellant did not 
appeal the determination.  Therefore, the June 1964 decision 
is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2003).  Thus, new and material evidence is needed 
to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001) (effective prior to August 29, 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  

VA must review all of the evidence submitted since the June 
1964 rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The pertinent evidence received since the June 1964 rating 
decision consists of private medical records dated June 1989 
and October 1996.  A June 1989 report reflects ongoing 
treatment for hypertension.  An October 1996 discharge 
summary reflects a primary diagnosis of coronary artery 
disease, and additional diagnoses of hypertension and carotid 
artery disease.  The appellant contends that he did not have 
heart problems prior to service, that he was diagnosed with a 
heart murmur at discharge, and that he has had heart problems 
ever since.

The above evidence is new and material because it shows the 
presence of a heart disability that may have originated 
during service.  It is not merely cumulative of earlier 
evidence because the evidence on file at the time of the June 
1964 rating decision did not contain a finding of a disease 
or injury for VA purposes.  Thus, this evidence is new and 
material as contemplated by 38 C.F.R. § 3.156(a) and provides 
a basis to reopen the appellant's claim for service 
connection for heart disease, to include coronary artery 
disease.  38 U.S.C.A. § 5108.

The Board finds that the appellant is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for heart disease, to include 
coronary artery disease, because the outcome of this 
particular matter represents a favorable action by the Board.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for heart disease, to 
include coronary artery disease, is reopened.


REMAND

Having reopened the appellant's claim for service connection 
for heart disease, to include coronary artery disease, the 
Board may consider the merits of that claim only after 
ensuring that the appellant has received the notice and the 
assistance contemplated by the VCAA and its implementing 
regulations.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

Fulfillment of the statutory duty to assist the appellant, 
now established under the VCAA and its implementing 
regulations, also requires VA to provide a medical 
examination when such an examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
is necessary to make a decision on the claim when the record 
contains (1) competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability, (2) indicates that the disability or symptoms may 
be associated with the claimant's active duty, and (3) does 
not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) 
(2003).

Since the underlying etiological basis for the diagnosis of 
heart disease, to include coronary artery disease, in the 
record on appeal has been called into question, the RO should 
schedule the appellant for a VA examination to determine the 
nature, extent and etiology of the appellant's current heart 
disorder.  The attention of the examiner should be directed 
to the service medical records, which contain relevant 
information pertaining to the appellant's history and 
symptoms.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the appellant 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present heart disease, to 
include coronary artery disease.  The 
appellant's claims file, to include a 
copy of this Decision and Remand, should 
be made available to and reviewed by the 
examiner in connection with the 
examination.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles and 
historical records, including service 
medical records, the physician should 
specifically state whether it is at least 
as likely as not that the appellant's 
current heart disease, to include 
coronary artery disease, originated in 
service or is otherwise related to 
service.  The physician should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

2.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
service connection for heart disease, to 
include coronary artery disease.  

3.  If such determination remains 
unfavorable, the appellant and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 that 
summarizes the pertinent evidence and 
reflects the reasons and bases for the 
decision reached.  The appellant and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



